DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0144442 to “Migita.”
Claim 1: (Cancelled).
Claim 2: Migita discloses a substrate support for a substrate processing chamber, the substrate support comprising: a baseplate (107 [base member], Fig. 6A/6B); a ceramic layer (102 [plate member]) bonded to the baseplate (107, para. [0023]); and a seal (105/215) provided in an outer perimeter of an interface between the ceramic layer and the baseplate (see Fig. 6A/6B), wherein the seal (105/215) is arranged to seal the interface from the substrate processing chamber (para. [0051], Fig. 6A/6B), and wherein the seal (105/215) includes an adhesive (215 [adhesive]) arranged in the outer perimeter of the interface between the ceramic layer (102) and the baseplate (107), wherein the adhesive (215) comprises a first material (215), and a ring (105 [protective member]) arranged in the outer perimeter of the interface between the ceramic layer (102) and the baseplate (107), wherein the ring (105) is removable (para. [0062] discloses press-fitting, which necessarily renders it removable) and comprises a second material (105) having a greater resistance to plasma erosion than the first material (see where 105 can be Teflon and 215 can be silicone adhesive).
Claim 3: Migita discloses wherein the first material (215, Fig. 6A6/B, Migita) comprises at least one of a polymeric material, an epoxy, an unfilled polymer, and a pure silicone adhesive (silicone adhesive, para. [0044]). 
Claim 4: Migita discloses wherein the second material (105, Fig. 6A6/B, Migita) comprises at least one of Teflon (Teflon, para. [0038]), silicone, a fluoroelastomer, and an epoxy.
Claim(s) 5, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita as applied to claims 2-4 above, and further in view of US 2010/0027188 to “Liu.”
Claim 5, 6: Migita discloses further comprising (claim 5) a bond layer (111 [bonding layer], Fig. 6A6/B, Migita) provided between the ceramic layer (102) and the baseplate (107), wherein: the adhesive (215) is formed as an inner layer around an outer perimeter of the bond layer (111); 
However Migita does not explicitly disclose (claim 5) and the ring is arranged as an outer layer radially outside of the inner layer such that the inner layer is located between the outer layer and the bond layer; (claim 6) wherein the inner layer extends from an upper surface of the baseplate to a lower surface of the ceramic layer. Yet Migita discloses multiple configurations (6A/6B).
Liu discloses (claim 5) a ring (12 [sidewall shield]. Fig. 1C) is arranged as an outer layer (12) radially outside of the inner layer (8 [epoxy]) such that the inner layer (8) is located between the outer layer (12) and the bond layer (4 [bonding layer]); (claim 6) wherein the inner layer (8) extends from an upper surface of the baseplate (upper surface of 6 [base member]) to a lower surface of the ceramic layer (lower surface of (2 [top member]) for the purpose of preventing deterioration of the bonding layer (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement taught by Liu with motivation to prevent deterioration of the bonding layer.
Claim 10: The apparatus of Migita in view of Liu discloses wherein the inner layer (215, Fig. 6A/6B, Migita) is cured (para. [0044]).
Claim 11: The apparatus of Migita in view of Liu discloses wherein the inner layer (215, Fig. 6A/6B, Migita) is bonded to at least one of the ceramic layer (102 via 111) and the bond layer. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita as applied to claims 5-6, 10-11 above, and further in view of US 2005/0253341 to “Shojima.”
Claims 7-9: The apparatus of Migita in view of Liu does not disclose (claim 7) wherein an outer surface of the inner layer is concave; (claim 8) wherein an inner surface of the outer layer extends into the concave outer surface of the inner layer; (claim 9) wherein the outer layer includes an O- ring.
Shojima discloses (claim 7) wherein an outer surface (6d [atmospheric pressure side], Fig. 4) of a first layer is concave (para. [0075], Fig. 4); (claim 8) wherein an inner surface (side of 5 facing 6) of another layer (5 [O-ring]) extends into the concave outer surface (6d) of the first layer (6, para. [0075]); (claim 9) wherein another layer (5) includes an O- ring (5, para. [0075]), for the purpose of another layer being able to make close contact with the first layer and applying a spring like property to the first layer (para. [0075-0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate concave surface, the outer layer being an o-ring, and configuration as taught by Shojima with motivation to be able to make close contact with the first layer and applying a spring like property to the first layer.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita as applied to claims 5-6, 10-11 above, and further in view of US 2005/0042881 to “Nishimoto.”
Claims 12-13: The apparatus of Migita in view of Liu does not disclose (claim 12) wherein the inner layer is bonded and adhered to the bond layer; (claim 13) wherein the inner layer is spaced apart from the bond layer.
Nishimoto discloses (claim 12) wherein an inner layer (71 [coating member], Fig. 7A/7B) is bonded and adhered to the bond layer (70 [junction layer], interpreted as it is heat shrinked to make tight contact to 70, para. [0062]); (claim 13) wherein the inner layer (71) is spaced apart from the bond layer (70, where 71 can have a gap with 70, para. [0062]), for the purpose of protecting the junction layer against species generated by the plasma (para. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the option of together or separate configuration of the layer with the bonding layer as taught by Nishimoto with motivation to protect the junction layer against species generated by the plasma.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita as applied to claims 5-6 above, and further in view of 5,359,148 to “Okase.”
Claims 14-17: The apparatus of Migita in view of Liu does not disclose (claim 14) wherein the outer layer includes a core comprising a third material different from the second material; (claim 15) wherein the third material has a greater flexibility than the second material; (claim 16) wherein the third material has a lower modulus than the second material; (claim 17) wherein the third material is a perfluoroelastomer polymer.
Okase discloses (claim 14) wherein a layer (3 [sealing member], Fig. 1) includes a core (1 [core member]) comprising a third material (1) different from the second material (2 [film]); (claim 15) wherein the third material (1) has a greater flexibility than the second material (2, see col. 3, lines 20-30 where 1 is softer and more elastic); (claim 16) wherein the third material (1) has a lower modulus than the second material (2, see where 1 can be ethylene tetrafluoride, and 2 can be rubber, polyamide, but harder, col. 3, lines 20-30, 42-55); (claim 17) wherein the third material (1) is a perfluoroelastomer polymer (see col. 3, lines 35-40 where 1 can be ethylene tetrafluoride), for the purpose of providing flexibility against the shape of sealing portions, and preventing the sealing portions from being solidified with process gas and from being thermally deteriorated (col. 2, lines 30-40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the core having a third material and material requirement as taught by Okase with motivation to provide flexibility against the shape of sealing portions, and prevent the sealing portions from being solidified with process gas and from being thermally deteriorated.
Claim(s) 18, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0144442 to “Migita” in view of US 2010/0027188 to “Liu.”
Claim 18: Migita discloses a seal arrangement for a bond layer of a substrate support in a substrate processing chamber, the seal arrangement comprising: an inner layer (215 [adhesive], Fig. 6A/6B) formed around an outer perimeter of the bond layer (111 [bonding layer]) between a ceramic layer (102 [plate member]) and a baseplate (107 [base member]) of the substrate support (101 [susceptor]), wherein the inner layer (215) seals the bond layer (111) from the substrate processing chamber (“chamber”) and comprises a first material (215); and an outer layer (105 [protective member]), wherein the outer layer is removable and comprises a second material having a greater resistance to plasma erosion than the first material.
However Migita does not explicitly disclose the outer layer provided radially outside of the inner layer such that the inner layer is located between the outer layer and the bond layer. Yet Migita discloses multiple configurations (6A/6B).
Liu discloses a ring (12 [sidewall shield]. Fig. 1C) is arranged as an outer layer (12) radially outside of the inner layer (8 [epoxy]) such that the inner layer (8) is located between the outer layer (12) and the bond layer (4 [bonding layer]) for the purpose of preventing deterioration of the bonding layer (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement taught by Liu with motivation to prevent deterioration of the bonding layer.
Claim 19: The apparatus of Migita in view of Liu discloses wherein the first material (215, Fig. 6A6/B, Migita) comprises at least one of a polymeric material, an epoxy, an unfilled polymer, and a pure silicone adhesive (silicone adhesive, para. [0044]) and wherein the second material (105, Fig. 6A6/B, Migita) comprises at least one of Teflon (Teflon, para. [0038]), silicone, a fluoroelastomer, and an epoxy.
Claim 22: The apparatus of Migita in view of Liu discloses wherein the inner layer (215, Fig. 6A/6B, Migita) is cured (para. [0044]) and bonded to at least one of the ceramic layer (102 via 111) and the bond layer.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migita as applied to claims 18-19, 22 above, and further in view of US 2005/0253341 to “Shojima.”
Claims 20-21: The apparatus of Migita in view of Liu does not disclose (claim 20) wherein an outer surface of the inner layer is concave and wherein an inner surface of the outer layer extends into the concave outer surface of the inner layer; (claim 21) wherein the outer layer includes an O- ring.
Shojima discloses (claim 20) wherein an outer surface (6d [atmospheric pressure side], Fig. 4) of a first layer is concave (para. [0075], Fig. 4) and wherein an inner surface (side of 5 facing 6) of another layer (5 [O-ring]) extends into the concave outer surface (6d) of the first layer (6, para. [0075]); (claim 21) wherein another layer (5) includes an O- ring (5, para. [0075]), for the purpose of another layer being able to make close contact with the first layer and applying a spring like property to the first layer (para. [0075-0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate concave surface, the outer layer being an o-ring, and configuration as taught by Shojima with motivation to be able to make close contact with the first layer and applying a spring like property to the first layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718